Citation Nr: 1401119	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for hearing loss, tinnitus, a right leg condition, and posttraumatic stress disorder (PTSD).

In January 2012, the RO awarded service connection for varicose veins of the right leg (claimed as right leg condition).  In July 2013, the Board denied service connection for PTSD.  In September 2013, the RO awarded service connection for hearing loss.  As such, these matters are no longer in appellate status.

In July 2013, the Board remanded the claim for tinnitus for further development and adjudication.  The matter has been returned to the Board and is ready for appellate disposition.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is not shown in service and there is no showing of a current disability involving tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.   38 U.S.C.A. §§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2009 (including notice pursuant to the Dingess decision).   

VA also has a duty to assist the Veteran in the development of the claim.  VA has assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

The Board notes the only service treatment record in the claims file is the September 1954 separation medical examination.   In April 2010, the RO made a formal finding that the Veteran's service treatment records and official military personnel file were unavailable.  The RO notified the Veteran in April 2010 that his record was fire related and asked him to submit any service treatment records in his possession or buddy statements in support of his claim.  All procedures to obtain service treatment and personnel records have been correctly followed, all efforts to obtain the records have been exhausted.  Any further efforts would be futile.  38 C.F.R. § 3.159.  

The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran claims entitlement to service connection for tinnitus, but the available service treatment records does not identify the presence of such a disability.  Notably, the September 1954 separation medical examination was negative for complaints or diagnosis of tinnitus.  Post-service, other than filing a claim for the condition, the Veteran has not been diagnosed with tinnitus.  

A January 2001 Commercial Drivers License physical examination was negative for complaints of tinnitus.  VA outpatient treatment records dated in January 2007, October 2009,  and January 2010 reveal the Veteran denied tinnitus.  

Though the Veteran's representative argued that the Veteran was not asked if he had tinnitus during  VA examination in June 2010, the report shows the Veteran specifically denied tinnitus and contains detailed information regarding noise exposure in service.  The Board has no reason to doubt the veracity of the examination report and finds the argument without merit.  Though the Board is sympathetic to the Veteran's diagnosis of dementia, there has been no evidence presented to support an argument that the Veteran is unable to report complaints as to his current health status, i.e. there is no evidence showing that the Veteran is unable to recognize current symptoms of tinnitus.  The September 2013 VA addendum opinion while recognizing that the Veteran had noise induced hearing loss and that tinnitus would likely be related to such, the examiner found that the Veteran in the instant case had repeatedly denied tinnitus to various medical personnel.  

The evidence of record fails to document a current diagnosis of tinnitus.  See Boyer, supra.  In the absence of proof of such disability there is no valid claim for service connection.  

As a preponderance of the evidence is against entitlement to service connection for tinnitus, denial of the benefit sought is required and the benefit of the doubt doctrine 

is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


